Hill, C. J.
1. Where the original mortgage was in the possession of the defendant in a criminal case, a certified copy of the same, made from the record, is admissible in evidence against him, as against the objection that the original is the highest evidence, unless he voluntarily offers to produce the original. Kinard v. State, ante, 146.
2. There was some evidence to support the verdict; and as the trial court was satisfied therewith, this court can not disturb the judgment refusing a new trial, where no error of law was committed.

Judgment affirmed.